DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received April 22, 2021 are acknowledged.

Claims 2, 3, 5-8, 10, 12-83, 88-90, 92, 96-110, and 112-152 have been canceled.
Claims 1, 11, 84-87, 91, 93, 94, and 154 have been amended.
Claims 1, 4, 9, 11, 84-87, 91, 93-95, 111, 153 and 154 are pending in the instant application.

Claims 1, 4, 9, 10, 84-87, 91, 93-95, 111, 153 and 154 are under examination in this office action.

Claim Objections
The objection to claim 11 due to a typographical error has been obviated by applicant’s amendments received April 22, 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 91 and 93 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been obviated by applicant’s amendments received April 22, 2021.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1, 4, 9, 11, 91, 93, 94, 111, and 153 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been obviated by applicant’s claim amendments received April 22, 2021.  These amendments ensure that all of the instant claimed anti-IgE antibodies minimally have 6 fully defined CDR sequences, and as discussed in the prior office action, this level of structure is reasonably accepted in the art as being correlated with the recited functional properties, such as binding to IgE.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 1, 4, 9, 91, 111, and 153 under 35 U.S.C. 102(a)(1) as being anticipated by Lowman et al. (US 5,994,511) has been withdrawn in view of applicant’s claim amendments received April 22, 2021 which add additional limitations not taught by the cited art.
   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claim 1, 91, 93, and 94 under 35 U.S.C. 103 as being unpatentable over Lowman et al. (US 5,994,511) in view of Adams et al. (WO 2013/068571) has been withdrawn in view of applicant’s claim amendments received April 22, 2021 which add additional limitations not taught by the cited art.



Claims 1, 4, 9, 11, 84-87, 91, 93-95, 111, 153 and 154 are allowable.
It should be noted that while the claims recite anti-IgE antibodies comprising CDR sequences based upon the well known prior art antibody omalizumab, CDR2 of the VL contains a single acid mutation which does not appear to be obvious in view of the prior art (see for example Figure 2 of US 5,994,511 and note that instant SEQ ID NO:50 contains an S to D mutation relative the omalizumab sequence at residue 56 of the VL (see also pages 90-94 of the instant specification)).  Additionally, the claims also specify mutations in the framework regions to increase effects seen only at very high dosing with the parental omalizumab/Xolair antibody.  Indeed, as per lines 20-29 of page 76 of the instant specification,
We report the structure, at 3.7A resolution, of the complex between IgE-Fc and a Fab fragment derived from the therapeutic anti-IgE antibody omalizumab; we call this Fab fragment, which contains three point mutations in framework regions distal to the antigen-binding site, omalizumab Fab3. The structure reveals two omalizumab Fab3 molecules in complex with IgE-Fc, one bound to each of the two C3 domains (but only one of the Fabs bound to a C2 domain), and provides an explanation for the ability of omalizumab to inhibit the binding of IgE to both FcRI and CD23. IgE-Fc is also found to adopt a partially bent conformation in the omalizumab Fab3 complex, consistent with our earlier study using a FRET-labelled IgE-Fc, which indicated a slight unbending relative to free IgE-Fc.

Thus applicant has claimed a genus of antibodies that comprise mutations relative to a known starting antibody sequence in order to allow functional properties present in the starting antibody to be more readily observable at lower concentrations of antibody.  See also from line 35 of page 77 to line 25 of page 78 of the specification.  Such mutations are required in the claimed invention and do not appear to be obvious or predictable variations of the prior art sequences in view of the teachings of the art.  Therefore the instant claimed antibodies have been found to be allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644